LITMAN GREGORY FUNDS TRUST Supplement dated June 17, 2014 to Prospectus and Statement of Additional Information (“SAI”) of the Litman Gregory Funds Trust dated April 30, 2014 Notice to Existing and Prospective Shareholders of the Litman Gregory Masters International Fund: Effective June 17, 2014, Third Avenue Management LLC is removed as a sub-advisor and AmitWadhwaney is removed as the portfolio manager, to the Litman Gregory Masters International Fund.Accordingly, all references to Third Avenue Management LLC and AmitWadhwaney are hereby deleted as of such date from the Prospectus and SAI dated April30,2014. Effective June 30, 2014, Edward E. Wendell, Jr. is removed as a portfolio manager to the Litman Gregory Masters International Fund.Accordingly, all references to Edward E. Wendell, Jr. will be deleted as of such date from the Prospectus and SAI dated April30,2014. The following information replaces the table beginning on page 8 of the Prospectus dated April30, 2014: Investment Advisor Portfolio Manager Managed the International Fund Since: Litman Gregory Fund Advisors, LLC Jeremy DeGroot, CFA, President of the Trust, Principal, Chief Investment Officer and Co-Portfolio Manager Rajat Jain, CFA, Senior Research Analyst and Co-Portfolio Manager Sub-Advisor Portfolio Manager Managed the International Fund Since: Thornburg Investment Management, Inc. William V. Fries, CFA, Portfolio Manager W. Vinson Walden, CFA, Portfolio Manager Marsico Capital Management, LLC James Gendelman, Portfolio Manager and Senior Analyst Harris Associates L.P. David Herro, CFA, Vice President, Portfolio Manager and Chief Investment Officer, International Equity Northern Cross, LLC Howard Appleby, CFA, Portfolio Manager Jean-Francois Ducrest, Portfolio Manager Jim LaTorre, CFA, Portfolio Manager 1 Lazard Asset Management LLC Mark Little, Portfolio Manager/Analyst Wellington Management Company, LLP Jean-Marc Berteaux, Portfolio Manager The following information replaces the first paragraph in the section titled, “Litman Gregory Masters International Fund – Sub-Advisors” on page 34 of the Prospectus dated April 30, 2014 (changes are in bold face type and underlined): The International Fund’s six sub-advisors pursue the International Fund’s objective primarily through investments in common stocks of issuers located outside of the United States. Under normal market conditions, the International Fund will invest at least 80% of its net assets, plus the amount of any borrowings for investment purposes, in the securities of companies organized or located outside of the United States, including large-, mid-, and small-cap companies and companies located in emerging markets. This investment policy may be changed by the Board without shareholder approval, but shareholders would be given at least 60 days’ notice if any change occurs. Each manager may invest in securities traded in both developed and emerging markets. Though there is no limit on emerging market exposure, it is not expected to be a primary focus, and the majority of the International Fund’s assets is expected to be invested in stocks of companies listed and domiciled in foreign developed countries. There are no limits on the International Fund’s geographic asset distribution but, to provide adequate diversification, the International Fund ordinarily invests in the securities markets of at least five countries outside of the United States. In most periods it is expected that the International Fund will hold securities in more than five countries. Although the International Fund intends to invest substantially all of its assets in issuers located outside of the United States, it may invest in U.S. issues on a limited basis, and at times of abnormal market conditions it may invest all of its assets in fewer than five countries. The following information replaces the table and the paragraph immediately preceding the table beginning on page 35 of the Prospectus dated April30, 2014 (changes are in bold face type and underlined). The following table provides a description of the International Fund’s six sub-advisors and their target levels of assets. Asset levels will fluctuate and it is at the discretion of Litman Gregory to re-balance the manager allocations. A detailed discussion of the management structure of the International Fund follows the table. PORTFOLIO MANAGER(S)/ SUB-ADVISOR TARGET MANAGER ALLOCATION MARKET CAPITALIZATION OF COMPANIES IN PORTFOLIO STOCK-PICKING STYLE William V. Fries, CFA W. Vinson Walden, CFA Thornburg Investment Management, Inc. 18% All sizes Eclectic, may invest in traditional value stocks or growth stocks James Gendelman Marsico Capital Management, LLC 13% All sizes but mostly large- and mid-sized companies Growth 2 PORTFOLIO MANAGER(S)/ SUB-ADVISOR TARGET MANAGER ALLOCATION MARKET CAPITALIZATION OF COMPANIES IN PORTFOLIO STOCK-PICKING STYLE David Herro Harris Associates L.P. 20% All sizes but mostly large- and mid-sized companies Value Howard Appleby Jean-Francois Ducrest Jim LaTorre Northern Cross, LLC 18% Mostly large- and mid-sized companies Blend Mark Little Lazard Asset Management LLC 18% All sizes Blend Jean-Marc Berteaux Wellington Management Company, LLP 13% All Sizes Growth Please keep this Supplement with your Prospectus and SAI. 3
